Citation Nr: 1613291	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  11-08 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a thyroid disability, to include multinodular goiter, claimed as parathyroid adenoma, to include as secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran had active honorable service from February 1948 to December 1956.  A period of service has been rendered ineligible for benefits based on an other than honorable discharge for service from March 1957 to March 1961.  See November 1967 Department of Veterans Affairs (VA) Administrative Decision.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a VA Regional Office (RO) which denied the Veteran's claim of entitlement to service connection for multinodular goiter, claimed as parathyroid adenoma. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his thyroid disability is related to his in-service exposure to ionizing radiation. His service personnel records indicate that he was stationed at the Eniwetok Atoll from December 1955 to December 1956, and in a Report of Medical History dated in December 1956, the Veteran reported that he came into contact with radioactive aircraft. His service separation document, his DD-214, reflecting his service during this time indicates that his military occupational specialty (MOS) was that of petroleum specialist. 

In an undated response, in connection with a former claim, the Veteran reported that he was exposed to ionizing radiation at Eniwetok in 1953, during Operation Big Boy and Plumb Bob, as a member of the Joint Task Force 7, and the 4951st Supply Squadron. He reported that in Eniwetok, Japan, he supplied fuel to planes and just covered his eyes during the bombing, as he was in open space, without cover. He estimated that he was fifty miles away from the bombing and that the "light was so bright." He asserted that he was in Eniwetok for eleven months and twenty-two days, and cleaned off and refueled planes when they returned from the bombing. He reported that he wore a radiation badge all of the time. 

As to diseases related to ionizing radiation, there are three ways in which a Veteran may be service connected. First, there are certain types of cancer which will be presumptively service connected in a radiation-exposed Veteran, including cancer of the thyroid. See 38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2015). A "radiation-exposed" Veteran is someone who participated in a "radiation-risk activity." 38 C.F.R. § 3.309(d)(3)(i). The term "radiation-risk" activity means onsite participation in a test involving the atmospheric detonation of a nuclear device, and includes service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951, through July 1, 1952, August 7 1956, through August 7, 1957, or November 1, 1958, through April 30, 1959. 38 C.F.R.    § 3.309(d)(3)(ii),(iv).

Second, 38 C.F.R. § 3.311(b) (2015) includes a list of "radiogenic diseases," including non-malignant thyroid nodular disease and parathyroid adenoma, as well as "any other cancers," which may be service connected in Veterans exposed to ionizing radiation provided that certain conditions specified in that regulation, including dates of manifestation, are met. 38 C.F.R. § 3.311(b) further states that, if the Veteran has one of the radiogenic diseases, a dose estimate should be obtained and the case will be referred to the VA Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service. 

Third, direct service connection can be established for a disorder claimed to be a result of exposure to ionizing radiation by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service." See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As the Veteran's representative asserted, in his December 2015 statement, it remains unclear if the Veteran has thyroid cancer or the precise nature of the Veteran's multinodular goiter, claimed as parathyroid adenoma. His pertinent diagnoses of record include thyroid goiter in January 1998, a multinodular goiter in August 1998, hypothyroidism in January 2000, hyperthyroidism in August 2009, and, in September 2009, a multinodular goiter with findings consistent with follicular carcinoma or adenoma, without determination, as further testing was required. In this regard, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records.

On remand, the AOJ should afford the Veteran a VA examination to determine if the Veteran has cancer of the thyroid, any other related cancer related, or if the Veteran has a non-malignant thyroid nodular disease or parathyroid adenoma, or any other thyroid disability; and to determine the etiology of the same. In this regard, if the Veteran is diagnosed with a non-malignant thyroid nodular disease, parathyroid adenoma, or any other related cancer, radiogenic diseases; the AOJ should obtain a dose estimate and refer the case to the VA Under Secretary for Benefits for review. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Cincinnati, Ohio, dated from September 2009 to the present. If a negative response is received from any VA facility, the claims file should be properly documented and the Veteran properly notified in this regard.

2. Then, afford the Veteran a VA examination to determine the precise nature of his thyroid disability, to include multinodular goiter, claimed as parathyroid adenoma. All indicated tests and studies should be performed. The examiner should diagnose all thyroid disabilities and specifically comment as to the following:

(a) The examiner should confirm if the Veteran has thyroid cancer.

(b) The examiner should confirm if the Veteran's multinodular goiter is non-malignant thyroid nodular disease, or if he otherwise has a radiogenic disease, including non-malignant thyroid nodular disease and/or parathyroid adenoma, or any other related cancer.

(c) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's thyroid disability was incurred in active service, or is otherwise related to service, specifically considering his claimed exposure to ionizing radiation on Eniwetok Atoll from December 1955 to December 1956.

The claims file, including a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the examiner cannot answer the above questions without resorting to mere speculation, the examiners should state why this is so.

3. If, and only, if, there is medical evidence that the Veteran has been diagnosed with non-malignant nodular thyroid disease, parathyroid adenoma, or any other related cancer, radiogenic diseases, that became manifest five years or more after December 1956, pursuant to 38 C.F.R. § 3.311(b)(c), obtain a dose estimate, related to the Veteran's claimed exposure to ionizing radiation on Eniwetok Atoll from December 1955 to December 1956, and refer the case to the VA Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's radiogenic disease resulted from such in-service exposure. 

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



(Continued on the next page)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




